Exhibit 10.3

 

ADMINISTRATION AGREEMENT

 

This Administration Agreement, dated as of May 8, 2018, is made by and between
PSNH Funding LLC 3, a Delaware limited liability company (together with any
successor thereto permitted under the Indenture, as hereinafter defined, the
“Issuer”), and Public Service Company of New Hampshire d/b/a Eversource Energy,
a New Hampshire corporation, as Administrator (together with its permitted
successors or assigns as administrator hereunder, the “Administrator”).

 

RECITALS

 

A.                                    WHEREAS, the Issuer is issuing the Rate
Reduction Bonds pursuant to the Indenture dated as of the date hereof (as
amended, modified or supplemented from time to time in accordance with the
provisions thereof, the “Indenture”; capitalized terms used herein and not
defined herein shall have the meanings assigned such terms in the Indenture),
between the Issuer and The Bank of New York Mellon, as Indenture Trustee (in
such capacity, together with its successors and assigns permitted under the
Indenture, the “Indenture Trustee”).

 

B.                                    WHEREAS, the Issuer has entered into
certain agreements in connection with the issuance of the RRBs, including (i) a
Purchase and Sale Agreement dated as of the date hereof (as amended, modified or
supplemented from time to time in accordance with the provisions thereof, the
“Sale Agreement”), between the Issuer and Public Service Company of New
Hampshire, as Seller (in such capacity, the “Seller”), (ii) a Servicing
Agreement dated as of the date hereof (as amended, modified or supplemented from
time to time in accordance with the provisions thereof, the “Servicing
Agreement”), between the Issuer and Public Service Company of New Hampshire, as
Servicer (in such capacity, together with its successors and assigns permitted
under the Servicing Agreement, the “Servicer”), (iii) an Underwriting Agreement
dated as of May 1, 2018 (as amended, modified or supplemented from time to time
in accordance with the provisions thereof, the “Underwriting Agreement”), among
the Issuer, Public Service Company of New Hampshire, and the Underwriters named
therein, and (iv) the Indenture (the Sale Agreement, the Servicing Agreement,
the Underwriting Agreement and the Indenture are hereinafter referred to
collectively as the “Related Agreements”);

 

C.                                    WHEREAS, pursuant to the Related
Agreements, the Issuer is required to perform certain duties in connection with
the Rate Reduction Bonds and the collateral therefor pledged pursuant to the
Indenture (the “RRB Collateral”) and to maintain its existence and comply with
applicable laws;

 

D.                                    WHEREAS, the Issuer has no employees and
does not intend to hire any employees, and consequently desires to have the
Administrator perform certain duties of the Issuer referred to in the preceding
clause, and to provide such additional services consistent with the terms of
this Agreement and the Related Agreements as the Issuer may from time to time
request; and

 

--------------------------------------------------------------------------------


 

E.                                     WHEREAS, the Administrator has the
capacity to provide the services and the facilities required hereby and is
willing to perform such services and provide such facilities for the Issuer on
the terms set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE I.

 

Duties of Administrator

 

Section 1.01.                          Appointment of Administrator: Acceptance
of Appointment.  The Issuer hereby appoints the Administrator, and the
Administrator hereby accepts such appointment, to perform the Administrator’s
obligations pursuant to this Agreement on behalf of and for the benefit of the
Issuer in accordance with the terms of this Agreement and applicable law.

 

Section 1.02.                          Duties with Respect to the Related
Agreements.

 

(a)                                 The Administrator agrees to perform all its
duties as Administrator hereunder in accordance with the terms of this Agreement
and applicable law.  In addition, the Administrator shall consult with the
Issuer regarding the Issuer’s duties under the Related Agreements.  In
furtherance of the foregoing, the Administrator shall take all appropriate
action that it is the duty of the Issuer to take pursuant to the Indenture
including, without limitation, such of the foregoing as are required with
respect to the following matters under the Indenture (references are to sections
of the Indenture):

 

(1)         the preparation of or obtaining of the Rate Reduction Bonds and of
any other Issuer documents and instruments required for authentication of the
Rate Reduction Bonds, if any, and delivery of the same to the Indenture Trustee
for authentication (Sections 2.03 and 2.10);

 

(2)         the duty to cause the Rate Reduction Bond Register to be kept and,
during any period of time when the Indenture Trustee is not the Rate Reduction
Bond Registrar, to give the Indenture Trustee notice of any appointment of a new
Rate Reduction Bond Registrar and the location, or change in location, of the
Rate Reduction Bond Register (Section 2.05);

 

(3)         the fixing or causing to be fixed of any special record date and the
notification of each affected Holder with respect to special record dates,
payment dates, and the amount of defaulted interest (plus interest on such
defaulted interest) to be paid, if any (Section 2.08(c));

 

(4)         the preparation, obtaining or filing of the instruments, opinions
and certificates and other documents required for the release of RRB Collateral
(Section 8.04);

 

2

--------------------------------------------------------------------------------


 

(5)         the duty to cause each newly appointed Paying Agent (other than the
Indenture Trustee), if any, to deliver to the Indenture Trustee the instrument
specified in the Indenture regarding its agreement with the Indenture Trustee
(Section 3.03);

 

(6)         the direction to any Paying Agent to pay to the Indenture Trustee
all sums held in trust by such Paying Agent (Section 3.03);

 

(7)         the preparation and filing of all documents and instruments
necessary to maintain the Issuer’s existence, rights and franchises as a limited
liability company under the laws of the State of Delaware (unless the Issuer
becomes, or any successor Issuer under the Indenture is or becomes, organized
under the laws of any other State or of the United States of America, in which
case the Administrator will prepare and file all documents and instruments
necessary to maintain such Issuer’s existence, rights and franchises under the
laws of such other jurisdiction) (Section 3.04);

 

(8)         the obtaining and preservation of the Issuer’s qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of the Indenture, the Rate
Reduction Bonds, the RRB Collateral and each other instrument or agreement
included in the RRB Collateral (Section 3.04);

 

(9)         the preparation of all supplements and amendments to the Indenture,
filings with the NHPUC pursuant to the Financing Act, financing statements,
continuation statements, instruments of further assurance and other instruments,
in accordance with Section 3.05 of the Indenture, necessary to protect the RRB
Collateral (Section 3.05);

 

(10)  the obtaining of the Opinions of Counsel and the delivery of such Opinions
of Counsel, in accordance with Section 3.06 of the Indenture, as to the RRB
Collateral (Section 3.06);

 

(11)  the identification to the Indenture Trustee in an Officer’s Certificate of
any Person (other than the Administrator and the Servicer) with whom the Issuer
has contracted to perform its duties under the Indenture (Section 3.07(b));

 

(12)  [reserved];

 

(13)  the annual preparation and delivery of an Officer’s Certificate to the
Indenture Trustee and the Rating Agencies as to compliance with conditions and
covenants under the Indenture (Section 3.09);

 

(14)  the preparation and obtaining of documents and instruments required for
the release of the Issuer from its obligations under the Indenture
(Section 3.11(b));

 

3

--------------------------------------------------------------------------------


 

(15)  promptly after a Responsible Officer of the Administrator has actual
knowledge thereof, the delivery of written notice to the Indenture Trustee and
the Rating Agencies of each Event of Default under the Indenture, each Servicer
Default by the Servicer under and as defined in the Servicing Agreement and each
default by the Seller of its obligations under the Sale Agreement (Sections
3.07(d) and 3.21);

 

(16)  the preparation of or obtaining of an Officer’s Certificate, an Opinion of
Counsel and Independent Certificate relating to (i) the satisfaction and
discharge of the Indenture under Section 4.01 of the Indenture or (ii) the
exercise of the Legal Defeasance Option or the Covenant Defeasance Option under
Section 4.02 of the Indenture (Sections 4.01 and 4.02);

 

(17)  during any period when the Indenture Trustee is not the Rate Reduction
Bond Registrar, the furnishing to the Indenture Trustee of a list of the names
and addresses of Holders as required of the Issuer under Section 7.01 of the
Indenture (Section 7.01);

 

(18)  to the extent not required to be performed by the Servicer, the
preparation and, after execution by the Issuer or the Indenture Trustee (as the
case may be), the filing with the Securities and Exchange Commission (the “SEC”)
and the Indenture Trustee of the annual reports and of the information,
documents and other reports required to be filed on a periodic basis with, and
summaries thereof as may be required by rules and regulations prescribed by, the
SEC and the transmission of such summaries, as necessary, to the Indenture
Trustee (Section 7.03);

 

(19)  the notification of the Indenture Trustee if and when the Rate Reduction
Bonds are listed on any stock exchange (Section 7.04);

 

(20)  the opening of one or more segregated trust accounts in the Indenture
Trustee’s name, the preparation of Issuer Orders, and the obtaining of Opinions
of Counsel and the taking of all other actions necessary with respect to
investment and reinvestment of funds in the Collection Account, the making of
written requests to the Indenture Trustee for Operating Expenses due and payable
before any Payment Date and the making of Issuer Requests to obtain the release
of excess funds from the Capital Subaccount (Sections 8.02 and 8.03);

 

(21)  the preparation of Issuer Requests and Officers’ Certificates and the
obtaining of an Opinion of Counsel and Independent Certificates, if necessary,
for the release of the RRB Collateral (Sections 8.04, 8.05 and 8.06);

 

(22)  the preparation of Issuer Orders and the obtaining of Officer’s
Certificates with respect to the execution of supplemental indentures (Sections
9.01 and 9.02);

 

4

--------------------------------------------------------------------------------


 

(23)  if required by the Indenture Trustee or the Issuer, the preparation of new
Rate Reduction Bonds conforming to any supplemental indenture (Section 9.06);

 

(24)  [reserved];

 

(25)  the preparation of all Officer’s Certificates and obtaining of all
Opinions of Counsel and Independent Certificates, if necessary, with respect to
any requests by the Issuer to the Indenture Trustee to take any action under the
Indenture (Section 10.01);

 

(26)  the preparation or obtainment and delivery of Officer’s Certificates and
Independent Certificates, if necessary, in connection with the deposit of any
property with the Indenture Trustee that is to be made the basis for the release
of property from the lien of the Indenture (Section 10.01(b));

 

(27)  the recording of the Indenture, if applicable, and the obtaining of an
Opinion of Counsel in connection therewith (Section 10.13); and

 

(28)                          the obtaining of evidence that the Rating Agency
Condition shall have been satisfied whenever required to be obtained under the
Indenture or other Related Agreement.

 

(b)         The Administrator shall also take all appropriate action that it is
the duty of the Issuer to take pursuant to the Underwriting Agreement including,
without limitation, the following matters (references are to sections of the
Underwriting Agreement):

 

(1)                                 to the extent not already delivered, the
delivery, upon request, to the Representatives (used in this section as defined
in the Underwriting Agreement) and counsel for the Underwriters under the
Underwriting Agreement (the “Underwriters”), of copies of the Registration
Statement (used in this section as defined in the Underwriting Agreement),
(Section 8(a)(i));

 

(2)         the delivery to the Underwriters, as soon as practicable after the
date of the Underwriting Agreement, of as many copies of the Pricing Prospectus
(used in this section as defined in the Underwriting Agreement) and Final
Prospectus (used in this section as defined in the Underwriting Agreement) as
the Underwriters may reasonably request (Section 8(a)(ii));

 

(3)         the filing of the Final Prospectus with the SEC pursuant to Rule 424
of the Securities Act within the time period specified therein, the notification
to the Underwriters of any stop order issued by the SEC suspending the
effectiveness of the Registration Statement or the institution of any
proceedings therefor of which the Issuer shall have received notice, and the use
of every reasonable effort to prevent the issuance of any such stop order or, if
issued, the obtainment as soon as possible of the withdrawal thereof by the SEC
(Section 8(a)(iii));

 

5

--------------------------------------------------------------------------------


 

(4)         (A) preparing and furnishing to the Underwriters a reasonable number
of copies of an amendment or amendments to the Pricing Package or the Final
Prospectus or (B) making an appropriate filing pursuant to Section 13 or
Section 15 of the Exchange Act to amend the Pricing Package or the Final
Prospectus so that, as amended, neither the Pricing Package nor the Final
Prospectus will contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances when the Pricing Package or the Final Prospectus is
delivered to a purchaser (including in circumstances where such requirement may
be satisfied pursuant to Rule 172 under the Securities Act), not misleading
(Section 8(a)(iv));

 

(5)         the furnishing of such proper information as may be lawfully
required and any other necessary cooperation in qualifying the Rate Reduction
Bonds for offer and sale under the blue-sky laws of the states of the United
States as the Representatives may designate; (Section 8(a)(v));

 

(6)         the furnishing of documents or the taking of other actions by the
Issuer on or after the Closing Date, the delivery of such documents and the
taking of such actions as reasonably requested by any Rating Agency to obtain
the credit ratings set forth in Section 9(v) of the Underwriting Agreement
(Section 8(a)(viii);

 

(7)         the filing with the SEC, and to the extent permitted by and
consistent with the Issuer’s obligations under applicable law, the publication
on the website associated with the Issuer’s parent, of such periodic reports, if
any, as are required from time to time under Section 13 or Section 15(d) of the
Exchange Act and the inclusion, to the extent permitted by and consistent with
the Issuer’s obligations under applicable law, in any periodic or other reports
to be filed with the SEC or posted on the website of the Issuer’s parent, such
information as required by Section 3.07(g) of the Indenture with respect to the
Rate Reduction Bonds (Section 8(a)(ix));

 

(8)         the furnishing to the Representatives, if and to the extent not
posted on the Issuer or its affiliate’s website, (A) as soon as available, a
copy of each report of the Issuer filed with the SEC under the Exchange Act or
mailed to the bondholders, (B) upon request, a copy of any filings with the
NHPUC pursuant to the Finance Order including, but not limited to, any annual,
semi-annual or more frequent true-up adjustment filings, and (C) from time to
time, any information (other than confidential or proprietary information)
concerning the Issuer as the Representatives (as defined in the Under may
reasonably request (Section 8(a)(xi)); and

 

(9)         compliance with the 17g-5 Representations (used in this section as
defined in the Underwriting Agreement) other than (x) any noncompliance of the
17g-5 Representations that would not reasonably be expected to have a material
adverse effect on the rating of the Rate Reduction Bonds or the Rate Reduction
Bonds, or (y) any noncompliance arising from the breach by an Underwriter of

 

6

--------------------------------------------------------------------------------


 

the representations and warranties and covenants set forth in Section 13 of the
Underwriting Agreement (Section 8(a)(xii).

 

Section 1.03.                          Additional Duties.

 

(a)                                 In addition to the duties of the
Administrator set forth above, the Administrator shall perform such calculations
and shall prepare for execution by the Issuer or shall cause the preparation by
other appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer to prepare,
file, obtain or deliver pursuant to the Related Agreements, and at the request
of the Issuer shall take all appropriate action with respect to the foregoing
that it is the duty of the Issuer to take pursuant to the Related Agreements. 
Subject to Section 5.01 of this Agreement, and in accordance with the directions
of the Issuer, the Administrator shall administer, perform or supervise the
performance of such other activities in connection with the RRB Collateral and
the Related Agreements as are not covered by any of the foregoing provisions and
as are expressly requested by the Issuer and are reasonably within the
capability of the Administrator.

 

(b)                                 In carrying out the foregoing duties or any
of its other obligations under this Agreement, the Administrator may enter into
transactions with or otherwise deal with any of its Affiliates; provided,
however, that the terms of any such transactions or dealings shall be, in the
Administrator’s reasonable opinion, no less favorable to the Issuer than would
be available from unaffiliated parties.

 

Section 1.04.                          Non-Ministerial Matters.

 

(a)                                 With respect to matters that in the
reasonable judgment of the Administrator are non-ministerial, the Administrator
shall not take any action unless the Administrator shall have notified the
Issuer of the proposed action and the Issuer shall have consented.  For the
purpose of the preceding sentence, “non-ministerial matters” shall include,
without limitation:

 

(1)                                 the amendment of, or any supplement to, the
Indenture;

 

(2)                                 the initiation of any claim or lawsuit by
the Issuer and the compromise of any action, claim or lawsuit brought by or
against the Issuer (other than in connection with the collection of the RRB
Charge);

 

(3)                                 the amendment, change or modification of the
Related Agreements;

 

(4)                                 the appointment of successor Rate Reduction
Bond Registrars, successor Paying Agents and successor Indenture Trustees
pursuant to the Indenture or the appointment of successor Administrators or
successor Servicers, or the consent to the assignment by the Rate Reduction Bond
Registrar, Paying Agent or Indenture Trustee of its obligations under the
Indenture; and

 

(5)                                 the removal of the Indenture Trustee.

 

7

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary in
this Agreement, the Administrator shall not be obligated to, and hereby agrees
that it shall not, take any action that the Issuer directs the Administrator not
to take on its behalf.

 

Section 1.05.                          Records.  The Administrator shall
maintain appropriate books of account and records relating to services performed
hereunder, which books of account and records shall be accessible for inspection
by the Issuer and the Indenture Trustee at any time during normal business
hours.

 

ARTICLE II.

 

Facilities

 

Section 2.01.                          Facilities.  During the term of this
Agreement, the Administrator shall make available to or provide the Issuer with
such facilities as are necessary to conduct the business of the Issuer and to
comply with the terms of the Related Agreements.  Such facilities shall include
office space to serve as the principal place of business of the Issuer.  Such
office space will be located at 780 North Commercial Street, Manchester, New
Hampshire 03101.  All facilities provided to the Issuer hereunder shall be
provided without warranty of any kind.

 

ARTICLE III.

 

Compensation

 

Section 3.01.                          Compensation.  As compensation for the
performance of the Administrator’s obligations under this Agreement, including
the provision of facilities pursuant to Section 2.01 and as compensation of
Persons serving as managers of the Issuer (other than the Independent Managers),
the Administrator shall be entitled to an annual fee of $75,000, payable
semi-annually on each Payment Date as defined in Section 1.01(a) of the
Indenture.  In addition, the Issuer shall reimburse the Administrator for all
filing fees and expenses and all reasonable legal fees, fees of outside auditors
and other out-of-pocket expenses incurred by the Administrator in the course of
performing its duties hereunder.  The Administrator’s compensation and other
expenses payable hereunder shall be paid from the Collection Account pursuant to
Section 8.02(d) of the Indenture, and the Administrator shall have no recourse
against the Issuer for payment of such amounts other than in accordance with
Section 8.02 of the Indenture.

 

ARTICLE IV.

 

Additional Information

 

Section 4.01.                          Additional Information To Be Furnished to
Issuer.  The Administrator shall furnish to the Issuer from time to time such
additional information regarding the RRB Collateral as the Issuer shall
reasonably request.

 

8

--------------------------------------------------------------------------------


 

ARTICLE V.

 

Miscellaneous Provisions

 

Section 5.01.                          Independence of Administrator.  For all
purposes of this Agreement, the Administrator shall be an independent contractor
and shall not be subject to the supervision of the Issuer with respect to the
manner in which it accomplishes the performance of its obligations hereunder. 
Unless expressly authorized by the Issuer, the Administrator shall have no
authority to act for or represent the Issuer in any way and shall not otherwise
be deemed an agent of the Issuer.

 

Section 5.02.                          No Joint Venture.  Nothing contained in
this Agreement shall (a) constitute the Administrator and the Issuer as members
of any partnership, joint venture, association, syndicate, unincorporated
business or other separate entity, (b) be construed to impose any liability as
such on any of them or (c) be deemed to confer on any of them any express,
implied or apparent authority to incur any obligation or liability on behalf of
the others.

 

Section 5.03.                          Other Activities of Administrator. 
Nothing herein shall prevent the Administrator or its Affiliates from engaging
in other businesses or, in its sole discretion, from acting in a similar
capacity as an administrator for any other Person even though such Person may
engage in business activities similar to those of the Issuer.

 

Section 5.04.                          Term of Agreement: Resignation and
Removal of Administrator.

 

(a)                                 This Agreement shall continue in force for
one year and one day after the retirement of all Rate Reduction Bonds issued
pursuant to the Indenture.

 

(b)                                 Subject to Sections 5.04(e) and 5.04(f), the
Administrator may resign its duties hereunder by providing the Issuer with at
least 60 days prior written notice.

 

(c)                                  Subject to Sections 5.04(e) and 5.04(f),
the Issuer may remove the Administrator without cause by providing the
Administrator and the Rating Agencies with at least 60 days prior written
notice.

 

(d)                                 Subject to Sections 5.04(e) and 5.04(f), at
the sole option of the Issuer, the Administrator may be removed immediately upon
written notice of termination from the Issuer to the Administrator and the
Rating Agencies if any of the following events shall occur:

 

(1)                                 the Administrator shall default in the
performance of any of its duties under this Agreement and, after notice of such
default, shall not cure such default within ten days (or, if such default is
curable but cannot be cured in such time, shall (A) fail to give within ten days
such assurance of cure as shall be reasonably satisfactory to the Issuer and
(B) fail to cure such default within 30 days thereafter);

 

9

--------------------------------------------------------------------------------


 

(2)                                 a court having jurisdiction in the premises
shall enter a decree or order for relief, and such decree or order shall not
have been vacated within 60 days, in respect of the Administrator in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official for the Administrator or
any substantial part of its property or order the winding-up or liquidation of
its affairs; or

 

(3)                                 the Administrator shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Administrator or any substantial part of its property, shall
consent to the taking of possession by any such official of any substantial part
of its property, shall make any general assignment for the benefit of creditors
or shall fail generally to pay its debts as they become due.

 

The Administrator agrees that if any of the events specified in clause (2) or
(3) of this Section shall occur, it shall give written notice thereof to the
Issuer and the Indenture Trustee as soon as practicable but in any event within
seven days after the happening of such event.

 

(e)                                  No resignation or removal of the
Administrator pursuant to this Section 5.04 shall be effective until (1) a
successor Administrator shall have been appointed by the Issuer and (2) such
successor Administrator shall have agreed in writing to be bound by the terms of
this Agreement or another agreement substantially similar to this Agreement in
the same manner as the Administrator is bound hereunder.

 

(f)                                   The appointment of any successor
Administrator shall be effective only after satisfaction of the Rating Agency
Condition with respect to the proposed appointment.

 

Section 5.05.                          Action upon Termination, Resignation or
Removal.  Promptly upon the effective date of termination of this Agreement
pursuant to Section 5.04(a) or the resignation or removal of the Administrator
pursuant to Sections 5.04(b), 5.04(c), or 5.04(d), respectively, the
Administrator shall be entitled to be paid all fees accruing to it and expenses
accrued by it in the performance of its duties hereunder through the date of
such termination, resignation or removal, to the extent permitted under
Article III.  The Administrator shall forthwith upon such termination pursuant
to Section 5.04(a) deliver to the Issuer all property and documents of or
relating to the Collateral then in the custody of the Administrator.  In the
event of the resignation or removal of the Administrator pursuant to Sections
5.04(b), 5.04(c), or 5.04(d), respectively, the Administrator shall cooperate
with the Issuer and take all reasonable steps requested to assist the Issuer in
making an orderly transfer of the duties of the Administrator.

 

10

--------------------------------------------------------------------------------


 

Section 5.06.         Notices.  Unless otherwise specifically provided herein,
all notices, directions, consents and waivers required under the terms and
provisions of this Administration Agreement shall be in English and in writing,
and any such notice, direction, consent or waiver may be given by United States
mail, courier service, facsimile transmission or electronic mail or any other
customary means of communication, and any such notice, direction, consent or
waiver shall be effective when delivered, or if mailed, three days after deposit
in the United States mail with proper postage for ordinary mail prepaid:

 

(a)           if to the Issuer, to

 

Public Service Company of New Hampshire

as agent for PSNH Funding LLC 3

780 N. Commercial Street

Manchester, NH 03101
Phone:  (781) 441-8127 or (781) 441-8153
E-Mail: Emilie.oneil@eversource.com or

  Cathy.shannon@eversource.com;

 

(b)           if to the Administrator, to

 

Eversource Energy Service Company,

as agent for Public Service Company of New Hampshire

Corporate Finance, 247 Station Drive

Westwood, MA 02090-9230

Phone: (781) 441-8127 or (781) 441-8153

Email: Emilie.oneil@eversource.com or

Cathy.shannon@eversource.com

 

(c)   if to the Indenture Trustee, to

 

The Bank of New York Mellon

101 Barclay Street, 7 West,

New York, New York 10286,

Attention: Asset Backed Securities Unit

Telephone: (212) 815-2483

Email: helen.choi@bnymellon.com

 

or to such other address as any party shall have provided to the other parties
in writing.

 

Section 5.07.         Amendments. This Agreement may be amended in writing by
the Administrator and the Issuer, and with the written consent of the Indenture
Trustee (which consent shall be given in reliance on an Opinion of Counsel and
an Officer’s Certificate stating that such amendment is permitted or authorized
under and adopted in accordance with the provisions of this Agreement, upon
which the Indenture Trustee may conclusively rely), but without the consent of
any of the Holders (notwithstanding any

 

11

--------------------------------------------------------------------------------


 

provision of any other document that would otherwise require such consent as a
precondition of Indenture Trustee consent), to cure any ambiguity, to correct or
supplement any provisions in this Agreement or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement or of modifying in any manner the rights of the Holders;
provided, however, that such action shall not, as evidenced by an Officer’s
Certificate delivered to the Indenture Trustee, adversely affect in any material
respect the interests of any Holders.

 

This Agreement may also be amended in writing from time to time by the
Administrator and the Issuer with the written consent of the Indenture Trustee
and the written consent of the Holders of Rate Reduction Bonds evidencing not
less than a majority of the Outstanding Amount of the Rate Reduction Bonds and
subject to the satisfaction of the Rating Agency Condition, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Holders; provided, however, that no such amendment shall increase or reduce in
any manner the amount of, or accelerate or delay the timing of, RRB Charge
Collections without the consent of the Holders of all the outstanding Rate
Reduction Bonds.

 

It shall not be necessary for the consent of Holders pursuant to this Section to
approve the particular form of any proposed amendment or consent, but it shall
be sufficient if such consent shall approve the substance thereof.

 

Promptly after the execution of any such amendment and the requisite consents,
if any, the Administrator shall furnish written notification of the substance of
such amendment to the Indenture Trustee and each of the Rating Agencies.

 

Prior to its consent to any amendment to this Agreement, the Indenture Trustee
shall be entitled to receive and rely upon an Officer’s Certificate and Opinion
of Counsel complying with Section 10.01 of the Indenture and stating that such
amendment is authorized or permitted by this Agreement.  The Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which affects
the Indenture Trustee’s own rights, duties or immunities under this Agreement or
otherwise.

 

Section 5.08.         Successors and Assigns.  This Agreement may not be
assigned by the Administrator unless such assignment is previously consented to
in writing by the Issuer and the Indenture Trustee and is subject to the
satisfaction of the Rating Agency Condition in respect thereof.  An assignment
with such consent and satisfaction, if accepted by the assignee, shall bind the
assignee hereunder in the same manner as the Administrator is bound hereunder. 
Notwithstanding the foregoing, this Agreement may be assigned by the
Administrator without the consent of the Issuer and the Indenture Trustee to a
corporation or other organization that is a successor (by merger, consolidation
or purchase of assets) to the Administrator, provided that such successor
organization executes and delivers to the Issuer and the Indenture Trustee an
agreement in which such corporation or other organization agrees to be bound
hereunder by the terms of said assignment in the same manner as the
Administrator is bound hereunder and

 

12

--------------------------------------------------------------------------------


 

the Rating Agency Condition is satisfied.  Subject to the foregoing, this
Agreement shall bind any successors or assigns of the parties hereto.

 

Section 5.09.         Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Administrator, the Issuer, the
Indenture Trustee and the Holders.  The Holders shall be entitled to enforce
their rights and remedies against the Administrator under this agreement solely
through a cause of action brought for their benefit by the Indenture Trustee and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
RRB Property or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein, except for the indemnities
specifically provided in Section 5.15.  The Persons listed in this section as
having the benefit of this Agreement and the Indemnified Persons listed in
Section 5.15 shall have rights of enforcement with respect to their respective
rights in, to and under this Agreement.

 

Section 5.10.         GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW HAMPSHIRE, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 5.11.         Headings.  The section headings hereof have been inserted
for convenience of reference only and shall not be construed to affect the
meaning, construction or effect of this Agreement.

 

Section 5.12.         Counterparts.  This Agreement may be executed in
counterparts, each of which when so executed shall together constitute but one
and the same agreement.

 

Section 5.13.         Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 5.14.         Nonpetition Covenants.  Notwithstanding any prior
termination of this Agreement or the Indenture, but subject to the NHPUC’s right
to order the sequestration and payment of revenues arising with respect to the
RRB Property notwithstanding any bankruptcy, reorganization or other insolvency
proceedings with respect to the Seller of the RRB Property pursuant to RSA
369-B:7, VI and RSA 369-B:7, VIII, the Administrator, solely in its capacity as
a creditor of the Issuer, shall not, prior to the date which is one year and one
day after the termination of the Indenture with respect to the Issuer, petition
or otherwise invoke or cause the Issuer to invoke the process of any court or
government authority for the purpose of commencing or sustaining an involuntary
case against the Issuer under any Federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,

 

13

--------------------------------------------------------------------------------


 

sequestrator or other similar official of the Issuer or any substantial part of
the property of the Issuer, or ordering the winding up or liquidation of the
affairs of the Issuer.

 

Section 5.15.         Indemnification. The Administrator shall indemnify the
Issuer and the Indenture Trustee and their respective officials, officers,
directors, managers, employees, consultants, counsel and agents (each an
“Indemnified Person”) for, and defend and hold harmless each such Person from
and against, any and all liabilities, obligations, claims, losses, actual
damages, payments, costs or expenses of any kind whatsoever (“Losses”) that may
be imposed on, incurred by or asserted against any such Person as a result of
the Administrator’s willful misconduct or gross negligence in the performance of
its duties or observance of its covenants under this Agreement; provided,
however, that the Administrator shall not be liable for any Losses resulting
from the willful misconduct or gross negligence of such Indemnified Person. The
Holders shall be entitled to enforce their rights and remedies against the
Administrator under this indemnification solely through a cause of action
brought for their benefit by the Indenture Trustee.  The Administrator shall not
be required to indemnify an Indemnified Person for any amount paid or payable by
such Indemnified Person in the settlement of any action, proceeding or
investigation without the written consent of the Administrator, which consent
shall not be unreasonably withheld.  Promptly after receipt by an Indemnified
Person of notice of its involvement in any action, proceeding or investigation,
such Indemnified Person shall, if a claim for indemnification in respect thereof
is to be made against the Administrator under this Section 5.15, notify the
Administrator in writing of such involvement.  Failure by an Indemnified Person
to so notify the Administrator shall relieve the Administrator from the
obligation to indemnify and hold harmless such Indemnified Person under this
Section 5.15 only to the extent that the Administrator suffers actual prejudice
as a result of such failure.  With respect to any action, proceeding or
investigation brought by a third party for which indemnification may be sought
under this Section 5.15, the Administrator shall be entitled to assume the
defense of any such action, proceeding or investigation.  Upon assumption by the
Administrator of the defense of any such action, proceeding or investigation,
the Indemnified Person shall have the right to participate in such action or
proceeding and to retain its own counsel.  The Administrator shall be entitled
to appoint counsel of the Administrator’s choice at the Administrator’s expense
to represent the Indemnified Person in any action, proceeding or investigation
for which a claim of indemnification is made against the Administrator under
this Section 5.15 (in which case the Administrator shall not thereafter be
responsible for the fees and expenses of any separate counsel retained by the
Indemnified Person except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the Indemnified Person. 
Notwithstanding the Administrator’s election to appoint counsel to represent the
Indemnified Person in an action, proceeding or investigation, the Indemnified
Person shall have the right to employ separate counsel (including one local
counsel in each jurisdiction), and the Administrator shall bear the reasonable
and documented out-of-pocket fees, costs and expenses of such separate counsel
if (i) the use of counsel chosen by the Administrator to represent the
Indemnified Person would present such counsel with a conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Indemnified Person and the Administrator and the Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or

 

14

--------------------------------------------------------------------------------


 

additional to those available to the Administrator, (iii) the Administrator
shall not have employed counsel reasonably satisfactory to the Indemnified
Person to represent the Indemnified Person within a reasonable time after notice
of the institution of such action or (iv) the Administrator shall authorize the
Indemnified Person to employ separate counsel at the expense of the
Administrator.  The Administrator will not, without the prior written consent of
the Indemnified Person, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification may be sought under this
Section 5.15 (whether or not the Indemnified Person is an actual or potential
party to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of the Indemnified Person from all liability
arising out of such claim, action, suit or proceeding.  The indemnities
contained in this Section 5.15 shall survive the resignation or removal of the
Indenture Trustee or the termination of this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Administration Agreement to be
duly executed and delivered under seal as of the day and year first above
written.

 

 

PSNH FUNDING LLC 3, as Issuer

 

 

 

By:

/s/ Emilie G. O’Neil

 

 

Name:

Emilie G. O’Neil

 

 

Title:

Assistant Treasurer

 

 

 

PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE, as Administrator

 

 

 

By:

/s/ Emilie G. O’Neil

 

 

Name:

Emilie G. O’Neil

 

 

Title:

Assistant Treasurer - Corporate

 

 

 

Finance and Cash Management

 

--------------------------------------------------------------------------------